ICJ_012_ReservationsGenocideConvention_UNGA_NA_1951-05-28_ADV_01_NA_02_FR.txt. 49

OPINION DISSIDENTE DE M. ALVAREZ
I

L’ Assemblée générale des Nations Unies, dans sa séance pléniére
du 16 novembre 1950, a demandé à la Cour internationale de Justice
un avis sur des questions concernant les réserves à la Convention
pour la prévention et la répression du crime de génocide, l’admis-
sion de ces réserves ayant provoqué des objections de la part de
quelques Etats, ainsi que des divergences au sein des Commissions
de V0.N.U

Comme l’a très bien remarqué l’Attorney-General du Royaume-
Uni dans son exposé oral devant la Cour, celle-ci a le pouvoir et
le devoir, tout en se consacrant en premier lieu à l’examen des
questions relatives à la Convention sur le génocide, de rédiger ses
conclusions de façon qu’elles soient, autant que possible, appli-
cables non seulement aux conventions de ce type qui pourront être
élaborées dans le cadre de l'Organisation des Nations Unies, mais
aussi aux conventions multilatérales en général.

Il est naturel, du reste, que la Cour procède ainsi: pour fonder
dûment son avis, elle doit envisager le sujet à un point de vue plus
étendu que celui indiqué dans la demande que lui a adressée
l’Assemblée des Nations Unies.

Au cours des discussions qui ont eu lieu sur ce sujet, on a observé
qu'il n'y a dans le droit international ni règles précises ni précédents
bien établis concernant les réserves aux conventions multilatérales
en général ; et on a indiqué jusqu’a trois sortes de pratiques parmi
lesquelles celle appelée panaméricaine.

Jusqu'à aujourd’hui, les conventions multilatérales ont été
établies sous le régime individualiste fondé sur la souverameté
absolue des États. D’après ce régime, ceux-ci ne sont liés que dans
la mesure où ils le veulent ; par suite, ils peuvent faire librement des
réserves à ces conventions. En outre, celles-ci sont devenues de
plus en plus nombreuses depuis le début de ce siècle et portent sur
des matières très diverses ; elles constituent une partie importante
de ce qu’on appelle la législation internationale.

La multiplicité des réserves à ces conventions plurilatérales,
ainsi que les adhésions et dénonciations dont elles sont l'objet, a
produit une grande incertitude, car il est difficile de savoir entre
quels Etats ces conventions sont en vigueur. Une véritable crise

38
50 OPIN. DISS. M. ALVAREZ (RÉSERVES CONV. GÉNOCIDE)

que certains — dont moi-même — ont dénoncée depuis longtemps
s’est ainsi produite dans le droit international conventionnel. La
tâche du Secrétaire général de la Société des Nations, et maintenant
de l'Organisation des Nations Unies, pour l’enregistrement de ces
conventions est devenue extrêmement compliquée ; et c'est sans
doute, en partie, pour remédier à cette situation que l’Assemblée
générale des Nations Unies a adressé à la Cour la demande d'avis
dont elle est actuellement saisie.

IE

Pour apprécier à l'avenir les conventions multilatérales et, dans
le cas concret, celle sur le génocide, il faut abandonner le critère
traditionnel, car on se trouve actuellement en présence d’une
situation internationale bien différente de ce qu’elle était avant le
dernier cataclysme social : celui-ci a produit une profonde et rapide
évolution des faits et des idées dans le domaine international.

Par suite, un point très important se présente à la considération
de la Cour.

D'après l'opinion courante, ce tribunal doit appliquer les pré-
ceptes du droit international considérés comme existant au moment
où il doit prononcer sa sentence ou son avis, sans se soucier de
savoir s’ils ont subi des changements plus ou moins soudains ou
s’ils correspondent aux nouvelles conditions de la vie internationale ;
c'est, dit-on, à la Commission du droit international créée par
l'Organisation des Nations Unies qu’appartient la tâche de déter-
miner les modifications qu’il y a lieu d'apporter au droit des gens.

Il n’est pas possible d'accepter ce point de vue. Par suite des
grands changements survenus dans la vie internationale depuis le
dernier cataclysme social, la Cour doit, dans chaque cas qui se
présente, déterminer l’état actuel du droit et, s’il y a lieu, faire
œuvre constructive à cet égard, d'autant plus qu’en vertu de la
résolution 171 de l’Assemblée générale des Nations Unies de 1947,
elle a la faculté de développer le droit des gens et, par suite, de le
créer si c’est nécessaire, car il est impossible de délimiter exacte-
ment où finit le développement de ce droit et où commence sa créa-
tion. Procéder autrement serait méconnaître la nature du droit
des gens, qui doit toujours refléter la vie internationale d’où il
naît, sous peine d’être discrédité.

Le procédé qui vient d’être indiqué est appliqué dans le droit
public interne. Si, à la suite d’une révolution, un nouveau régime
politique, la république par exemple, s'établit à la place de la
monarchie, il est évident que les institutions tant anciennes que
nouvelles doivent être immédiatement appliquées et interprétées
conformément au nouveau régime.

Il doit en être de même, et à plus forte raison, dans le droit inter-
national. Après les cataclysmes sociaux que nous venons de tra-

39
51 OPIN. DISS. M. ALVAREZ (RESERVES CONV. GENOCIDE)

verser, un ordre nouveau s’est établi et, avec lui, un droit interna-
tional nouveau. Tl faut donc donner aux institutions anciennes,
ainsi qu’aux nouvelles, une application et une interprétation
conformes à ce nouvel ordre ainsi qu'à ce nouveau droit.

Ill

Pour ne pas sortir du cadre de la demande d’avis, je me bornerai
a indiquer les caractéristiques du droit international nouveau en
ce qui concerne la matiére des conventions multilatérales de carac-
tére spécial.

A cet égard, ce droit comprend dans son domaine quatre caté-
gories de conventions multilatérales, dont trois étaient inconnues
auparavant : a) celles qui se proposent de développer l’organisation
internationale mondiale ou d'établir des organisations continentales,
notamment l’organisation européenne qui est de grande actualité ;
b) celles qui ont pour but de fixer le statut territorial de certains
Etats ; ces conventions ont existé en Europe depuis le début du
xixre siècle et elles ont constitué ce qu’on appelle le « droit public
européen » ; c) les conventions qui ont pour objet d'établir de nou-
veaux et grands préceptes du droit des gens ; d) celles qui se pro-
posent de régler des matières d'intérêt social ou humanitaire,
tendant à améliorer la condition des individus.

Parmi les conventions indiquées aux lettres c) et d) figure pré-
cisément celle sur le génocide. Le droit international nouveau, se
faisant l’écho de la nouvelle orientation de la conscience juridique
des peuples, condamne le génocide — de même que la guerre —
comme un crime contre la civilisation, alors que jusqu’à une époque
récente il n’en était pas ainsi.

Ces quatre catégories de conventions présentent des caractéris-
tiques qui les différencient profondément des conventions multi-
latérales ordinaires.

Et d’abord, elles ont un caractère universel; elles sont, en
quelque sorte, la Constitution de la société internationale, le Droit
public international nouveau. Elles sont établies au bénéfice non pas
d'intérêts particuliers mais de l’intérêt général ; elles imposent des
obligations aux États sans leur donner des droits, à la différence
des conventions multilatérales ordinaires qui confèrent aux parties
des obligations, en même temps que des droits.

D'autre part, lesdites conventions sont élaborées non seulement
sous les auspices de l'Organisation des Nations Unies, mais dans
ses Assemblées ; elles y sont longuement discutées par tous les États
qui peuvent librement présenter toutes les observations qu'ils
jugent utiles; et jusqu’au dernier moment, les projets préparés
par ces Assemblées “peuvent être modifiés par elles.

Les décisions de ces Assemblées sont prises à la majorité des voix
(art. 18 de la Charte). L'ancienne règle de l'unanimité est donc
abolie, ou plutôt elle ne subsiste que pour les cas exceptionnels

40
52 OPIN. DISS. M. ALVAREZ (RÉSERVES CONV. GÉNOCIDE)

mentionnés dans ledit article 18. Cette règle de la majorité est,
du reste, conforme aux notions d’organisation internationale,
d’ interdépendance des États et d'intérêt général ; les souverainetés
nationales doivent d’incliner devant la volonté de la majorité qui
représente cet intérêt.

(Remarquons, en passant, que les sentences et avis de la Cour
sont rendus à la majorité des voix.)

. Ces Assemblées de l'Organisation des Nations Unies font donc,
en réalité, dans ces cas, œuvre législative.

I] convient de rappeler que certains Etats ont donné parfois a
l’Assemblée générale de l'Organisation des Nations Unies des
facultés vraiment législatives en se soumettant d’avance a ses déci-
sions dans les matières qu'ils lui ont soumises. Nous en trouvons
un cas typique dans le traité de paix signé entre l’Italie et les quatre
Grandes Puissances, dans la partie relative au sort des anciennes
colonies italiennes. L'Assemblée générale de 1949 a fixé ce sort ;
et sa résolution concernant l’Erythrée contient les grandes lignes
d’une Constitution.

En dehors des conventions plurilatérales dont nous venons de
parler, les Assemblées de l'Organisation des Nations Unies votent des
Déclarations et des Résolutions très importantes. Ces Déclarations
n’ont pas besoin d’être ratifiées, et, en raison de leur nature, ne sont
pas susceptibles de réserves ; elles n’ont pas encore un caractère
obligatoire, mais elles pourront l'avoir si elles reçoivent l’appui de
l'opinion publique. Celle-ci actuellement condamne parfois un
acte contraire à une Déclaration avec plus de force qu’une infraction
à une convention peu importante.

Enfin, l’Assemblée générale de l'Organisation des Nations Unies
est le lieu de réunion où les États discutent de matières politiques
d'intérêt général (diplomatie ouverte) ; de ce fait, elle peut, dans
les meilleures conditions, harmoniser le Droit et la Politique.

Bref, l’Assemblée de l'Organisation des Nations Unies tend à
devenir un véritable pouvoir législatif international. Pour qu’elle
le devienne effectivement, il suffirait que les gouvernements et
l'opinion publique lui donnent leur appui. Cette opinion est un
facteur important qui entre en jeu dans le droit international
nouveau.

De la nature des quatre catégories de conventions multilatérales
dont il vient d’être parlé et de la manière dont elles sont élaborées
résultent certaines conséquences de grande importance pratique.

Et d’abord, lesdites conventions sont presque de véritables lois
internationales. ;

Ensuite, ces conventions signées par un tres grand nombre d'Etats
devraient obliger tous les autres, même s’ils ne les ont pas acceptées
expressément : de telles conventions établissent, en quelque sorte,
une coutume obligatoire, ou plutôt des préceptes qui doivent être

4I
53 OPIN. DISS. M. ALVAREZ (RESERVES CONV. GENOCIDE)

observés par tous les Etats en raison de l’interdépendance de ceux-ci
et de l’existence d’une organisation internationale.

Par suite de ce qui précéde, lesdites conventions ne doivent pas
étre interprétées en prenant en considération les travaux prépara-
toires ; elles se détachent de tels travaux et acquièrent une vie
propre ; elles peuvent étre comparées aux navires qui quittent les
chantiers où ils ont été construits et naviguent par eux-mêmes,
sans plus avoir d’attaches avec ces chantiers. Ces conventions
doivent être interprétées en regardant non pas en arrière, mais en
avant.

Elles ne doivent pas, non plus, être interprétées à l’aide d’argu-
ments tirés du droit civil relatif aux contrats, leur nature étant
toute différente.

IV

Il convient d'examiner spécialement la question des réserves
dont peuvent être susceptibles les conventions dont il vient d’être
parlé et, en particulier, celle sur le génocide.

Ces conventions, en raison de leur nature et de la manière dont
elles sont élaborées, forment un tout indivisible ; par suite, elles
ne doivent pas faire l’objet de réserves, car cela serait contraire
aux fins qu'elles poursuivent, qui est l'intérêt général, l'intérêt
social.

À l'appui de cette affirmation, on peut invoquer ce qui s’est
produit pour certains actes d'organisation internationale, notam-
ment pour la Charte des Nations Unies et pour le Statut de la Cour
internationale de Justice. Après avoir été longuement discutés lors
de leur élaboration, ces actes ont été acceptés sans réserves par
tous les Etats participants ; et actuellement les pays qui désirent
faire partie de 1’0.N.U. sont disposés à signer cette Charte et ce
Statut dans les mêmes conditions.

Certes, ces actes donnent lieu à bien des critiques, et si on laissait
aux États la faculté de formuler des réserves à leur égard, ils le
feraient ; cependant, ils les ont acceptés tels quels parce qu'ils ne
pouvaient pas faire autrement. Dans ces actes, en effet, intervient
un facteur psychologique : les États ne veulent pas rester en dehors
d'eux, car ils se trouveraient alors dans une situation difficile
dans la société internationale.

Les partisans de l’admission des réserves même dans les quatre
catégories de conventions dont il a été parlé précédemment,
allèguent que les États tiennent à faire des réserves et que, si on
les prohibaït, ils ne signeraient pas ces actes.

A cela on peut répondre que, lors de l'élaboration desdites
conventions aux Assemblées de l'O.N.U., les Etats ont pu faire
toutes les critiques ou objections qu'ils ‘jugeaient utiles et que,
par suite, ils ne peuvent plus revenir sur elles. On ne peut admettre

42
54 OPIN. DISS. M. ALVAREZ (RÉSERVES CONV. GÉNOCIDE)

qu'un acte approuvé par l’Assemblée de l'O.N.U. et destiné à
être une des assises de la vie internationale puisse être détruit ou
même ébranlé par l’action d’un ou de plusieurs États agissant
individuellement et qui, du reste, ont pris part à l’élaboration
dudit acte.

Pour éviter ces inconvénients, les conventions ci-dessus indiquées
doivent être établies seulement dans leurs points essentiels, sans
entrer dans les détails, de façon qu'elles puissent être acceptées -
par le plus grand nombre possible d’Etats ; un pacte modeste mais
sur lequel toutes les parties sont d’accord est préférable à un pacte
plus développé mais auquel ont été faites de nombreuses réserves.

Pour ce qui concerne spécialement la Convention sur le génocide,
on soutient qu’elle peut faire l’objet de réserves, en se fondant
sur le fait que dans l’Assemblée générale de l'O. N.U. on y a fait
allusion ; que certains États ont donné leur adhésion à cette Conven-
tion en y faisant des réserves ; enfin, que. dans la demande d’avis
adressée à la Cour il est question de réserves.

A cela on peut répondre que si l’on envisage des réserves à cette
Convention, c’est par suite de la survivance des idées anciennes
sur les conventions multilatérales : on continue à considérer ce
sujet avec le critère traditionnel, sans prendre en considération
l'aspect nouveau qu’il présente.

Pour la solution de la question posée dans la demande d’avis,
on a voulu appliquer divers systèmes existant dans la doctrine
ou dans la pratique. D’ après Pun d'eux, les réserves, pour être
valables, doivent être acceptées par tous les États contractants.
Suivant un autre système plus récent — celui adopté par la Cour —,
les réserves ne sont admissibles que si elles ne sont pas incompatibles
avec les buts et objectifs de la Convention.

Ni l’un ni l’autre de ces systèmes ne sont satisfaisants. Pour
ce qui concerne le dernier, les États présentant des réserves pourront
soutenir qu'elles ne sont pas contraires au but de la Convention,
tandis que ceux qui s’y opposent pourront prétendre le contraire.
Et, comme on estime que, dans cette éventualité, c’est la Cour
internationale de Justice qui devrait trancher le différend, ce
tribunal se trouverait alors surchargé de controverses de cette
nature et son rôle serait entièrement défiguré.

La meilleure solution consisterait à établir clairement dans les
quatre catégories de conventions multilatérales précédemment
indiquées, notamment dans celle sur le génocide, que les réserves
ne sont pas admises : le facteur psychologique dont il a été parlé
plus haut entrerait alors en jeu et les Etats signeraient ces conven-
tions sans présenter de réserves.

Si, cependant, on insistait pour que les réserves soient admises
dans ces conventions, il faudrait que celles-ci le déclarent expressé-
ment et qu’elles précisent leurs effets juridiques. Dans ce cas,

43
55 OPIN. DISS. M. ALVAREZ (RÉSERVES CONV. GÉNOCIDE)

lesdites conventions deviendraient des conventions multilatérales
ordinaires ; elles ne seraient plus ces conventions fondamentales
du droit international.

Et si la portée des réserves n’était pas déterminée dans la conven-
tion, il faudrait alors considérer qu’elles devront produire le
minimum d'effets juridiques.

Ces effets pourraient être alors les suivants :

Si les réserves proposées par un État ne sont pas acceptées par
un ou plusieurs autres, ledit État n’est pas partie à la convention.

Si les réserves sont acceptées par la majorité des autres États,
alors il y a une transformation de la convention, une autre conven-
tion ; les États qui n’ont pas accepté ces réserves se trouvent en
dehors de cette convention. ;

Enfin, si les réserves sont acceptées par quelques Etats mais
refusées par d’autres, alors il ne doit pas y avoir de convention.

V

Les considérations précédentes relatives au Droit international
nouveau dans la matière des conventions multilatérales indiquées
précédemment, et notamment de celle sur le génocide, fournissent
le critère qu’il faut employer pour donner une solution aux ques-
tions posées à la Cour dans la demande d'avis.

A la première de ces questions, je réponds catégoriquement
NON : comme il vient d’être dit, la Convention sur le génocide ne
doit pas comporter de réserves. En tout cas, si on les admettait,
elles devraient produire le minimum d'effets juridiques au bénéfice
de l’État qui les formulerait.

La seconde question ne doit pas être considérée, étant donné
la réponse faite à la question I.

Quant à la question III, je réponds qu’il faut donner des effets.
juridiques aux objections faites aux réserves par un Etat qui
se trouve dans les conditions prévues aux paragraphes a) et b).

Les conclusions précédentes pourront contribuer à empêcher les
États de formuler des réserves à la Convention.

(Signé) A. ALVAREZ.

44
